DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “retaining means” in claim 1; “electrostatic means” in claim 9 and 18; “electromagnetic means” in claim 10 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Based on the specification, “retaining means” will be interpreted as adhesive, “electromagnetic means,” or “electrostatic means.”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Applicant discloses:
“In other embodiments of the invention, it may be considered that the retention
 of the reinforcing element 3 is achieved by means other than a pre-glued adhesive,
sprayed on the reinforcing element 3 or sprayed on the shell 4.
Indeed, it may be considered to achieve the retention of the reinforcing element 3 by electrostatic means. For this purpose, the reinforcing element 3 may be ionized prior to its set-up against the shell 4.
The reinforcing element 3 may also be retained by electromagnetic means. For this purpose, the reinforcing element 3 may be provided with a primer charged with metal particles and the tooling can be provided with electromagnetic elements which ensure the retention of the reinforcing element 3 against the shell 4” [0055]-[0057]. 

It appears the retention of the reinforcing element is achieved by an adhesive, electrostatic means, or electromagnetic means. Applicant’s disclosure fails to teach an embodiment of utilizing both an adhesive and electrostatic or electromagnetic means. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the adhesive."  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 8 will be interpreted to be dependent on claim 4. 
Claim 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 and 11 are rejected under 35 U.S.C. 102(2) as being anticipated by Hubauer (US 9,884,459). 
	Regarding claim 1, Hubauer teaches a method for manufacturing a part made of a plastic material  having a first technical face and a second face, in a tooling comprising a first shell
providing a penetrable (i.e., porous) reinforcing element (Col 2, Ln 29-40);
drape-molding the reinforcing element on the first shell by covering the surface of the first shell and the imprints intended to form the technical members (Col 7, Ln 24-33); 
retaining the reinforcing element on the first shell by retaining means (Col 4, Ln 54-63); 
bringing the first shell the second shell close to each other (Col 7, Ln 41-45); 
injecting a plastic material to fill the cavity, the plastic material passing through the porous reinforcing element to fill imprints intended to form the technical members (Col 7, Ln 55-59 and Col 4, Ln 27-37); 	
separating the first and second shells (Col 9, Ln 1-23); and 
ejecting the plastic part (Col 4, Ln 10-18 and Col 9, Ln 1-23). 

	Regarding claim 11, Hubauer teaches the process as applied to claim 1, wherein the second face of the part constitutes its apparent face (Figure 1b and Col 8, Ln 6-16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hubauer (US 9,884,459), as applied to claim 1, in further view of Yu (“A Simplified In-Plane Permeability Model for Textile Fabrics.” Polymer Composites, Cctober 2000, Vol. 27, No. 5). 
Regarding claim 2, Hubauer teaches the process as applied to claim 1, wherein the reinforcing element mat has a thermoplastic matrix, including  PP, ABS, PC/ABS, or PA (Col 6, Ln 19-35), and fibers, including natural fibers, glass fibers, mineral fibers, synthetic fibers, cellulose fibers, and/or carbon fibers (Col 6, Ln 55-59).
Hubauer does not explicitly teach the reinforcing element comprises a woven textile having an opening coefficient of 50%. 
Yu teaches a good understanding of fiber preform permeability is important for design and optimization of the liquid composite molding (Page 660). Yu teaches woven fiber mats with porosity ranges of less than or equal to 0.59 (Page 682). 
It would have been obvious to one of ordinary skill in the art to substitute the reinforcing element mat of Hubauer with the woven mat of Yu, a functionally equivalent permeable mat for liquid composite molding. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hubauer (US 9,884,459), as applied to claim 1, in further view of Krobok (PG-PUB 2009/0253362). 
	Regarding claim 3, Hubauer teaches the process as applied to claim 1, wherein reinforcing element mat has a thermoplastic matrix, including  PP, ABS, PC/ABS, or PA (Col 6, Ln 19-35), and fibers, including natural fibers, glass fibers, mineral fibers, synthetic fibers, cellulose fibers, and/or carbon fibers (Col 6, Ln 55-59).
	Hubauer does not explicitly teach the textile is a polyamide-based textile having a basis weight of about 60 g/m2.  
	Krobok teaches vehicle interior fittings, such as door-trim panels [0017], produced with suitable textiles that include those with a square-meter weight of 133 2 or less [0035]. Krobok teaches the textile can comprise a plurality of fiber types, for example polyethylene (PET) and polyamide [0035].
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the reinforcing element of Hubauer with the polyamide-based textile of Krobok, a functionally equivalent textile for use in automobile parts.

Claim 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hubauer (US 9,884,459), as applied to claim 1, in further view of Weis (US 10,843,389). 
	Regarding claim 4, Hubauer teaches the process as applied to claim 1, wherein fixation can be achieved by means of a frame, clamps, or pins, etc. (Hubauer, Col 4, Ln 54-63).
	Hubauer does not explicitly teach the retention of the porous reinforcing element is achieved by an adhesive interposed between the porous reinforcing element and the first shell. 
	Weis teaches an injection molding process for producing a fiber-reinforced automobile part (Abstract), comprising a step of precise fixing the reinforcing element by applying adhesive between the fiber sheet and the mold wall (Col 7, Ln 9-32).
	It would have been obvious to one of ordinary skill in the art to substitute the fixing mechanism of Hubauer with the adhesive of Weis, a functionally equivalent mechanism for fixing a reinforcing element in an injection mold. 

	Regarding claim 5, Hubauer in view of Weis teaches the process as applied to claim 4, wherein the adhesive is deposited over the reinforcing element, the reinforcing element being positioned on the first shell (Weis, Col 7, Ln 9-32). 

	Regarding claim 6, Hubauer in view of Weis teaches the process as applied to claim 4, wherein the adhesive is deposited over the reinforcing element and then positioned on the first shell (Weis, Col 5, Ln 1-34).


	Regarding claim 7, Hubauer in view of Weis teaches the process as applied to claim 4, wherein the adhesive is pre-glued to the reinforcing element, the pre-glued reinforcing element being directly positioned on the first shell (Weis, Col 5, Ln 1-34).

	Regarding claim 8, Hubauer in view of Weis teaches the process as applied to claim 4, wherein the adhesive is formed based on an aqueous adhesive (Weis, Col 5, Ln 1-10). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hubauer (US 9,884,459), as applied to claim 1, in further view of Deckert (PG-PUB 2012/0292817). 
Regarding claim 9, Hubauer teaches the process as applied to claim 1, wherein fixation can be achieved by means of a frame, clamps, or pins, etc. (Hubauer, Col 4, Ln 54-63). 
Hubauer does not explicitly teach the retention of the reinforcing element on the first shell is achieved by electrostatic means. 
Deckert teaches a process for manufacturing a shaped part decorated by in-mold labelling with an injection molding apparatus (Abstract and Figure 1-4), fixing the IML shaped part by position pins or vacuum force and/or electrostatic force [0017], [0035]. 
It would have been obvious to one of ordinary skill in the art to substitute the fixing mechanism of Hubauer with the electrostatic means of Schulz, a functionally equivalent mechanism for fixing a reinforcing element in an injection mold.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hubauer (US 9,884,459), as applied to claim 1, in further view of Kuroki (US 10,099,409). 
	Regarding claim 10, Hubauer teaches the process as applied to claim 1, wherein fixation can be achieved by means of a frame, clamps, or pins, etc. (Hubauer, Col 4, Ln 54-63). 
Hubauer does not explicitly teach the retention of the reinforcing element on the first shell is achieved by electromagnetic means. 
Kuroki teaches a process of manufacturing a molded foam body wherein a reinforcing member extends to a portion of the main body (Abstract), wherein the edge of the reinforcement member is fixed to the upper mold by a fixing device such as pins or magnets (Col 8, Ln 12-34). 
It would have been obvious to one of ordinary skill in the art to substitute the fixing mechanism of Hubauer with the electromagnetic means of Kuroki, a functionally equivalent mechanism for fixing a reinforcing element in an injection mold.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hubauer (US 9,884,459) in view of Yu (“A Simplified In-Plane Permeability Model for Textile Fabrics.” Polymer Composites, Cctober 2000, Vol. 27, No. 5), as applied to claim 2, in further view of Weis (US 10,843,389).
Regarding claim 12, Hubauer in view of Yu teaches the process as applied to claim 2, wherein fixation can be achieved by means of a frame, clamps, or pins, etc. (Hubauer, Col 4, Ln 54-63).
	Hubauer in view of Yu does not explicitly teach the retention of the porous reinforcing element is achieved by an adhesive interposed between the porous reinforcing element and the first shell. 
	Weis teaches an injection molding process for producing a fiber-reinforced automobile part (Abstract), comprising a step of precise fixing the reinforcing element by applying adhesive between the fiber sheet and the mold wall (Col 7, Ln 9-32).
. 

Claim 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hubauer (US 9,884,459) in view of Krobok (PG-PUB 2009/0253362), as applied to claim 3, in further view of Weis (US 10,843,389). 
Regarding claim 13, Hubauer in view of Krobok teaches the process as applied to claim 3.
	Hubauer in view of Krobok does not explicitly teach the retention of the porous reinforcing element is achieved by an adhesive interposed between the porous reinforcing element and the first shell. 
	Weis teaches an injection molding process for producing a fiber-reinforced automobile part (Abstract), comprising a step of precise fixing the reinforcing element by applying adhesive between the fiber sheet and the mold wall (Col 7, Ln 9-32).
	It would have been obvious to one of ordinary skill in the art to substitute the fixing mechanism of Hubauer in view of Krobok with the adhesive of Weis, a functionally equivalent mechanism for fixing a reinforcing element in an injection mold. 

	Regarding claim 14, Hubauer in view of Krobok and Weis teaches the process as applied to claim 13, wherein the adhesive is deposited over the reinforcing element and then positioned on the first shell (Weis, Col 5, Ln 1-34).

Regarding claim 15, Hubauer in view of Krobok and Weis teaches the process as applied to claim 13, wherein the adhesive is deposited over the reinforcing element and then positioned on the first shell (Weis, Col 5, Ln 1-34).
	While Hubauer in view of Krobok and Weis does not teach the adhesive is deposited over the first shell and the reinforcing element being then positioned on the first shell, the rearrangement of order of applying adhesive to the reinforcing element followed by the shell as taught by Hubauer in view of Weis to applying adhesive the 

Regarding claim 16, Hubauer in view of Krobok and Weis teaches the process as applied to claim 13, wherein the adhesive is pre-glued to the reinforcing element, the pre-glued reinforcing element being directly positioned on the first shell (Weis, Col 5, Ln 1-34).

	Regarding claim 17, Hubauer in view of Krobok and Weis teaches the process as applied to claim 13, wherein the adhesive is formed based on an aqueous adhesive (Weis, Col 5, Ln 1-10). 

	Regarding claim 20, Hubauer in view of Krobok and Weis teaches the process as applied to claim 13, wherein the second face of the part constitutes its apparent face (Weis, Figure 1b and Col 8, Ln 6-16).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hubauer (US 9,884,459) in view of Krobok (PG-PUB 2009/0253362) and Weis (US 10,843,389), as applied to claim 13, in further view of Deckert (PG-PUB 2012/0292817). 
Regarding claim 18, Hubauer in view of Krobok and Weis teaches the process as applied to claim 13, wherein fixation can be achieved by means of a frame, clamps, or pins, etc. (Hubauer, Col 4, Ln 54-63). 
Hubauer in view of Krobok and Weis does not explicitly teach the retention of the reinforcing element on the first shell is achieved by electrostatic means. 
Deckert teaches a process for manufacturing a shaped part decorated by in-mold labelling with an injection molding apparatus (Abstract and Figure 1-4), fixing the IML shaped part by position pins or vacuum force and/or electrostatic force [0017], [0035]. 
One of ordinary skill in the art would have recognized that a combination of fixing means to fix a reinforcing element is a commonly used technique, as taught by Deckert. .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hubauer (US 9,884,459) in view of Krobok (PG-PUB 2009/0253362), and Weis (US 10,843,389), as applied to claim 13, in further view of Deckert (PG-PUB 2012/0292817) and Kuroki (US 10,099,409). 
	Regarding claim 19, Hubauer in view of Krobok and Weis teaches the process as applied to claim 13, wherein fixation can be achieved by means of a frame, clamps, or pins, etc. (Hubauer, Col 4, Ln 54-63). 
Hubauer in view of Krobok and Weis does not explicitly teach the retention of the reinforcing element on the first shell is achieved by electromagnetic means. 
Deckert teaches a process for manufacturing a shaped part decorated by in-mold labelling with an injection molding apparatus (Abstract and Figure 1-4), fixing the IML shaped part by position pins or vacuum force and/or electrostatic force [0017], [0035]. 
Kuroki teaches a process of manufacturing a molded foam body wherein a reinforcing member extends to a portion of the main body (Abstract), wherein the edge of the reinforcement member is fixed to the upper mold by a fixing device such as pins or magnets (Col 8, Ln 12-34).
One of ordinary skill in the art would have recognized that a combination of fixing means to fix a reinforcing element is a commonly used technique, as taught by Deckert. It would have been obvious to one of ordinary skill in the art to combine the adhesive fixing means of Hubauer in view of Krobok and Weis with the magnets of Kuroki, a functionally equivalent mechanism for fixing a reinforcing element in an injection mold. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742